Opinion filed February 9, 2006












 








 




Opinion filed February 9, 2006
 
 
 
 
 
 
                                                                        In The
                                                                              
    Eleventh Court of Appeals
                                                                   __________
 
                                                          No. 11-06-00023-CR 
 
                                                    __________
 
                             MANUEL ANTONIO BELLOC, Appellant
 
                                                             V.
 
                                        STATE
OF TEXAS, Appellee
 

 
                                         On
Appeal from the 238th District Court
 
                                                        Midland
County, Texas
 
                                                Trial Court Cause No. CR 30,494
 

 
                                                                   O
P I N I O N
Manuel Antonio Belloc has filed in this court a motion to dismiss his
appeal.  The motion is signed by both
appellant and his counsel.  The motion is
granted.           
The appeal is
dismissed.
 
February 9, 2006                                                                  PER
CURIAM
Do not publish.  See Tex.
R. App. P. 47.2(b).
Panel
consists of:  Wright, C.J., and
McCall, J., and Strange, J.